Citation Nr: 1110123	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested by pain and numbness of the right hip and leg.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2005 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified at a videoconference hearing before the Board in February 2008; the hearing transcript has been associated with the claims file.  

In December 2009, the Board vacated an October 16, 2009 decision by the Board in this matter and remanded the claim to the agency of original jurisdiction (AOJ) for additional action.  In February 2010, the AOJ furnished the Veteran and his representative a supplemental statement of the case (SSOC) pursuant to the Board's December 2009 remand instructions.  In response to the SSOC, the Veteran submitted a substantive appeal (VA Form 9) requesting an additional hearing before a member of the Board by live videoconference.  The Board notes that the Veteran was unrepresented at the time of his prior February 2008 hearing.  As such, the Board remanded the claim in September 2010 for an additional videoconference hearing.  

In an October 2010 notice, the Veteran withdrew his request for a hearing.  The Veteran's hearing request has accordingly been withdrawn and the case is once again before the Board for review. 


FINDING OF FACT

The Veteran does not have a disability manifested by pain and numbness of the right hip and leg that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by pain and numbness of the right hip and leg that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In September 2005 and April 2008 notice letters, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

The April 2008 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  Despite the timing of this notice, the Board finds that the RO cured any deficiency by subsequently re-adjudicating the case in a September 2009 SSOC.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment records, a VA examination report, and a Board hearing transcript have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in February 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's reported history and his complaints and symptoms, and contains a opinion with regard to the onset of the Veteran's claimed disability along with reasons and bases for that opinion based on the available evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran has asserted in several lay statements that not all of his service treatment records are of record and that they have been lost.  The Board has reviewed the Veteran's service treatment records.  There is no indication from the file that there are any missing records.  The Veteran's DD Form 214 shows that the Veteran had 2 months and 23 days of active service from June 1975 to September 1975.  Service treatment records include clinical records dated in June, July, and August 1975 spanning his entire period of service.  An August 29, 1975 Statement of Patient Concerning the Findings of A Medical Board shows that the Veteran was "discharged by reason of enlisted in error, i.e. failure to meet enlistment physical standards."  He was separated at the beginning of September 1975.  Service clinical records reflect complaints related to problems with asthma, and a Medical Board Report shows that it was the opinion of the Medical Board that the Veteran did not meet the minimum standards for enlistment or induction because of his asthma.  It appears that because the Veteran was discharged by reason of an enlistment error, no separation examination was completed.  Although the Veteran asserts that there are missing service treatment records, it appears that all available records have already been associated with the claims file and the Veteran has not identified any specific hospital treatment records to be obtained.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Board finds that no further request for records is necessary and VA has properly assisted the Veteran in obtaining relevant evidence.  No additional evidence has been submitted by the Veteran and the Board is not aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records dated in June, July, and August 1975 do not reflect any problems, complaints, or treatment related to a back, right hip, or right leg injury.  Service treatment records only reflect complaints related to problems with asthma, and a Medical Board Report shows that it was the opinion of the Medical Board that the Veteran did not meet the minimum standards for enlistment or induction because of his asthma.  An August 29, 1975 Statement of Patient Concerning the Findings of A Medical Board shows that the Veteran was "discharged by reason of enlisted in error, i.e. failure to meet enlistment physical standards."  

The Veteran asserts that he has a disability manifested by right hip and leg pain that is the result of an injury to the right hip area during basic military training at Camp Pendleton, California.  At his hearing, the Veteran testified that a fellow trainee fell down in front of him while he was climbing a mountain during training.  Several trainees were knocked down, including the Veteran.  According to the Veteran, he was taken for x-rays and he may have had a hairline fracture.  The Veteran stated that the injury improved somewhat after service, but it began to worsen approximately fifteen years prior.

Post-service medical records from Southwest Medical Center show that the Veteran was involved in a motor vehicle accident in September 1991.  Following the accident, he primarily received treatment for cervical spine injuries.  However, the Veteran also complained of low back pain and a CT of the lumbar spine revealed bulging discs at L4-5 and L5- S1.  An October 1991 record noted that the Veteran's post-service occupation entailed a lot of heavy lifting and shoveling work with asphalt.  Another private treatment record indicates that the Veteran fell in approximately November 2002 and injured his right side.  Records from the Oklahoma City VAMC reflect treatment for complaints of right hip and leg pain in January 2006.

Private treatment records from Dr. G.D.C. and Dr. A.A. show that the Veteran was treated in 2007 and 2008 for low back pain that radiated to the hips and lower extremities, more so on the right side.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine and spinal stenosis at multiple levels with sensory radiculopathy of the lower extremities.  

According to the Veteran, Dr. G.D.C. related the current problems to the in-service injury.  However, such an opinion is not included in the records from Dr. G.D.C. and the Board notes that such an opinion would have little probative value if Dr. G.D.C. did not consider the other records contained in the claims file pertaining to the Veteran's post-service injuries.

A February 2009 VA examination included a review of the claims file, noted an accurate medical history as shown by service treatment records, and included an examination of the Veteran.  The Veteran's self-reported history was also described in the VA examination report.  The Veteran stated that he sustained an injury to the hip in 1975 when he fell down the side of a mountain while climbing on maneuvers.  The person in front fell and several followed behind.  The Veteran reported that he landed on the side of his back and right hip, directly onto a rock.  He reported that he had a medical discharge from the military following that injury because his problems with the hip and back were not relieved by light duty, exercise, and medication.  The Veteran reported that he continued to experience pain when he returned to regular duty with numbness and tingling in the right leg.  

The examiner diagnosed the Veteran with piriformis syndrome, degenerative joint disease identified by x-ray and lumbar radiculopathy affecting the right leg.  The examiner gave the opinion that the Veteran's right back, hip, and leg pain was not caused by or a result of his military service.  The examiner found that the disability is more likely than not due to post-service onset causes of a heavy labor occupation and a significant motor vehicle accident resulting in long-term therapy and total disability.  In support of his opinion, the VA examiner cited to the service treatment records documenting a medical discharge for asthma and no treatment relating to back or hip pain, the records pertaining to the motor vehicle accident in 1991, the evidence concerning the Veteran's post-service employment involving heavy labor, and the other private treatment records that do not contain references to an injury during military service.

The Veteran has provided lay statements and testimony attesting to an in-service injury to the right hip area.  He reported that he was x-rayed in service, and that he had a possible hairline fracture that time.  The Veteran believes that his current right hip and leg complaints are related to this in-service injury.  With regard to lay evidence, the Board must initially evaluate if the evidence is competent.  If so, credibility must be assessed.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation of current disability are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, other lay persons are only competent to report what they have observed.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran is competent to report falling and injuring himself in service.  He is also competent to report that he had x-rays taken in service.  The Veteran, however, is not competent to relate a currently diagnosed disability to his in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Despite the Veteran's assertions that he injured his back, right hip, and leg in service; there are no findings in the service treatment records pertaining to a chronic disability of the back, right hip, or right leg in service, and there is no indication that the Veteran underwent any treatment for his claimed injury.  The Board also finds it probative that there is no clinical evidence of right hip or leg complaints shown by the record until 2002, 27 years after the Veteran's separation from service.  Current right hip and leg complaints have been attributed by VA and private medical record to a diagnosis of degenerative joint disease, and radiculopathy, secondary to the Veteran's degenerative disc disease of the lumbar spine.  The Board notes that the earliest indication of a low back injury shown by objective medical evidence of record was in 1991 after the Veteran was in a motor vehicle accident.  The Board finds that this evidence tends to weight against the Veteran's claim and the Veteran's credibility.  This is especially so because the Veteran was discharged because of his asthma.  His statement to the VA examiner that he was discharged because of his back is not true.  This leads the Board to conclude that the Veteran's statements cannot be relied on as credible.

In consideration of the evidence of record, the Board finds that the Veteran does not have a disability manifested by pain and numbness of the right hip and leg that is attributable to his active military service.  The Veteran has currently diagnosed with right hip degenerative joint disease and lumbar radiculopathy affecting the right leg.   However, these disabilities are not shown by competent and credible evidence to be etiologically related to the Veteran's period of active service.  The February 2009 VA examiner provided a probative opinion on the matter and found that the disabilities and symptoms are more likely than not of post-service onset.  The Board accords a great amount of weight to the opinion as it is persuasive and has support in the record.  The examiner was able to consider the evidence in the claim file and examine the Veteran.  The Board accords no weight to the Veteran's lay opinion linking his current disabilities to his in-service injury as there is no indication he has the appropriate medical training or expertise to provide a probative opinion on that type of medical matter.  Without sufficient evidence linking the Veteran's current disabilities that are manifested by pain and numbness of the right hip and leg, to his active military service, service connection is not warranted on a direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of right hip manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Degenerative joint disease of the right hip was first identified by x-ray at the February 2009 VA examination, which occurred over thirty years after service.  Thus, service connection is not warranted for arthritis of the right hip on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of service connection for a disability manifested by pain and numbness of the right hip and leg must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a disability manifested by pain and numbness of the right hip and leg is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


